The opinion of the court was delivered by
Tilghman, C. J.
This is an action of ejectment, in which Anthony Long, the defendant in error, was plaintiff in the court below. There were six bills of exceptions taken by the counsel for the defendants, on the trial of the cause, in alj of which, the court’s decision was right, except the 5th. This exception was to a deed from Mathias Weymar, and wife, to Anthony Long, for the land in dispute. The objection to this deed was, that Weymar had shown no title whatever to the land, which he undertook to convey. The rule is well established, that a deed is not evidence without some proof of title in the grantor. Any evidence of title, however small, is sufficient. But I cannot perceive- that a spark of title had been shown in Weyrriar. He had no written title whatever. The evidence was, that he had cleared and cultivated some of this land in dispute, but that alone gives no title. Residence is essential to a title by settlement; and not only was there no proof of residence, but the evidence was very clear that he had no residence. Not having shown any right then, there was nothing on which his deed could operate, and it ought not to have been admitted in evidence. I am of opinion, therefore, that the judgment should be reversed, and a venire de novo awarded.
Judgment reyersed and a venire facias de novo awarded.